IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ALTON BROWN,                               : No. 23 EM 2015
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JUDGE SANDRA MOSS,                         :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2015, the Application for Leave to File Original

Process is GRANTED, the Petition for Writ of Prohibition is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.